MAGILL, Circuit Judge,
dissenting.
*56I respectfully dissent. I agree with the majority that the general allegations of appellant’s complaint are insufficient to state a federal constitutional claim. However, I disagree with the majority insofar as it reverses the district court and remands with directions to give appellant an opportunity to amend her complaint in accordance with DeShaney. Under well-settled principles in this circuit, we are barred from doing so.
The majority emphasizes that its decision to remand is based upon the fact that “appellant filed her complaint prior to DeSha-ney and had no opportunity to amend her complaint in response to the law established by DeShaney prior to its dismissal.” Ante at 55. The majority further states that “equity and fairness require that appellant be granted the right to amend her complaint with the more specific pleadings now required.” 1 Id.; see also id. at 53, 55.
The majority ignores two procedural obstacles. First, appellant never argued on appeal that we should reverse on the basis relied upon by the majority.2 Instead, appellant chose to stand by her amended complaint, arguing that it did in fact satisfy the requirements of DeShaney. It is in this basket that appellant intentionally chose to place all her eggs. “It is well settled in this circuit if an issue is not raised on appeal it will be deemed abandoned.” Borough v. Duluth, Missabe & Iron Range Ry. Co., 762 F.2d 66, 68 n. 1 (8th Cir.1985) (citing Kizzier Chevrolet Co., Inc. v. General Motors Corp., 705 F.2d 322, 325 n. 2 (8th Cir.), cert. denied, 464 U.S. 847, 104 S.Ct. 153, 78 L.Ed.2d 141 (1983)). Therefore, appellant abandoned the arguments that she should have been allowed to amend her complaint after DeShaney and the district court’s failure to grant her another opportunity sua sponte constituted plain error. It is not appropriate to consider this argument as a basis for reversing the district court when it was never raised on appeal.
Second, appellant never argued to the district court even through a motion for reconsideration that she should be given an opportunity to amend her complaint based upon DeShaney. Unless appellant can demonstrate that manifest injustice would result from our refusal to consider whether she should have been allowed to amend her complaint, we are barred from addressing the issue. United States v. Carroll, 908 F.2d 340, 341-42 (8th Cir.1990) (per curiam) (citing Molasky v. C.I.R., 897 F.2d 334, 338 (8th Cir.1990)); cf. Brown v. Frey, 889 F.2d 159, 169 (8th Cir.1989) (when objection not raised below, we will only reverse the judgment entered if error constitutes plain error in the sense it has led to a miscarriage of justice; doctrine is extremely limited), cert. denied, — U.S. -, 110 S.Ct. 1156, 107 L.Ed.2d 1059 (1990); Williams v. McClellan, 569 F.2d 1031, 1033 (8th Cir.1978) (per curiam) (where appellant did not amend her complaint to respond to charge that the relief sought was moot nor to defendant’s motion to dismiss on the same basis, dismissal of complaint proper). Of course, since appellant never even argued *57on appeal that she should have been allowed to amend her complaint again, she certainly has not met her burden of demonstrating manifest injustice. Principles of equity and fairness identified by the majority do not rise to the level of manifest injustice. The majority’s opinion directly conflicts with this circuit’s precedent by reversing the district court on a ground which it never had an opportunity to consider, without the requisite finding of manifest injustice.
Finally, the majority relies on the offhand comments3 of appellant’s counsel during oral argument that if given the opportunity, he could conclusively show at trial that the police chief affirmatively interfered with law enforcement’s efforts to protect decedents.4 If appellant’s counsel could so conclusively demonstrate this fact, then why did counsel not make this allegation in the original or amended complaint? 5 Why did counsel not inform the district court of this fact? I do not believe it is appropriate to rely on factual representations made for the first time on appeal as the basis to reverse the judgment of the district court.
In a well-reasoned opinion, the district court found that appellant’s “amended complaint [did] not allege a claim for federal relief.” Freeman v. Ferguson, No. PBC-88-427, slip op. at 3 (E.D.Ark. Feb. 27, 1989). The majority nowhere faults the district court’s reasoning. Given the majority’s conclusion that appellant’s complaint was deficient, it is puzzling why the majority feels compelled to ignore this circuit’s well-established rules and reverse the district court’s judgment. I would affirm.

. I note that appellant was in fact given an opportunity to amend her complaint pursuant to her motion on February 1, 1989. It is the amended, not the original, complaint which the district court considered. Appellant’s motion to amend her complaint was filed nearly three weeks before the Supreme Court announced its decision in DeShaney. On February 23, 1989, the district court granted appellant’s motion for leave to amend her complaint, but, after considering the new allegations appellant desired to place into her amended complaint, dismissed it. On February 27, 1989, appellant nonetheless filed the amended complaint which conformed to her original motion for leave to amend the complaint.
Appellant never requested, whether formally or informally, that she be allowed to amend her complaint a second time. I do acknowledge that the district court’s order dismissing her first amended complaint was filed only one day after the Supreme Court announced its decision in DeShaney. However, appellant not only failed to ask the district court to reconsider its decision and grant her still another opportunity to amend her complaint based upon DeShaney, but she did not raise the issue on appeal. In Balistreri, the appellant, pro se, did in fact expressly, although informally, request to amend her complaint and did raise the issue on appeal. Balistreri, 901 F.2d at 701.


. I note that appellant did not argue on appeal that the alleged error in failing to give her another opportunity to amend her complaint constituted plain error.


. The comment was made for the first time in appellant’s rebuttal during oral argument.


. Appellant’s amended complaint, filed five days after DeShaney, alleges that the police chief failed to act to enforce the restraining order and failed to cause his officers to enforce it. Nowhere does it allege any affirmative interference on the part of the police chief whereby he restrained his officers from enforcing the order. In fact, appellant’s counsel acknowledged as much during the rebuttal portion of his oral argument.


. The majority states that appellant’s new allegation that the police chief affirmatively interfered with the enforcement of the law fits under the general allegation made in the original complaint that the police chief “had such a close personal relationship with Norman (Bud) Dow-nen and others in the community, that he failed to act as incumbent upon him to perform the duties of Police Chief." Ante at 55 (emphasis added). I disagree. The majority’s conclusion that the new allegation is subsumed by the old ignores this circuit’s precedent on pleadings in § 1983 suits. "Damage actions against government officials are subject to a heightened standard of pleading with sufficient precision ' "to put defendants on notice of the nature of the claim and enable them to prepare a response and, where appropriate, a summary judgment motion on qualified immunity grounds.” ’ ” Brown v. Frey, 889 F.2d at 170 (emphasis added) (quoting Martin v. Malhoyt, 830 F.2d 237, 254 (D.C.Cir.1987), quoting Hobson v. Wilson, 737 F.2d 1, 29 (D.C.Cir.1984)). In Brown v. Frey, we held that Brown's old allegation that he was threatened with retaliation because he filed lawsuits against prison officials in the courts did not encompass his new claim that he was threatened with retaliation when he filed grievances in the prison system. Id. at 170 n. 17. Appellant's new allegation, stated for the first time on appeal, charges the police chief with affirmative acts aimed at interfering with police protection. The original allegation charges the police chief with negative acts (i.e., failing to do something). The new allegation is of an entirely different character than the allegation originally pleaded. Accordingly, it does not even come close to meeting our requirement of a heightened standard of pleading with sufficient precision to put defendants on notice.